Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 30, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was penalized for exercising his right to a jury trial (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; People v Goolsby, 213 AD2d 722).
The County Court considered the appropriate factors in sentencing the defendant, and the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.